DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s supplemental remarks and amendments dated 07 January 2022 have been fully considered and replace those submitted on 26 November 2021.  
Applicant’s remarks on pp. 6-7 with respect to the rejection presented under 35 U.S.C. 112(a) have been fully considered.  The rejection regarding lack of algorithm is withdrawn in view of the amendments.  However, the introduction of “time reference line” and “different time positions of the image” by the amendment dated 26 November 2021 (to which the amendment filed 07 January 2022 supplements) introduces new matter, resulting in new grounds of rejection under 35 U.S.C. 112 which are necessitated by the original amendment dated 26 November 2021.
Applicant’s remarks on pp. 7-8 with respect to the prior art rejection in view of Vara et al. ‘030 and Dubois et al. ‘892 have been fully considered but they are not persuasive and/or are moot in view of new grounds of rejection necessitated by amendment.  The reference to Dubois et al. is not longer necessary to address the claims as amended.

When the operator touches a point on the active portion of the screen, 
for example point X1, the screen software routines generate a screen 
or a mouse event. [...] Upon generation of the screen event at position 
X1, the software locates that position with a digital positioning data. 
If the user moves his or her finger across the screen in band X 
(encompassing positions X1 and X2), the touch screen software 
generates a series of values which collectively represent the 
differential between positions X1 and X2. The virtual control 
program subject to the present invention then converts this 
differential into a slide movement of the TGC control bar from 
position dX0 to position dXn. Concurrently, the TGC control 
program generates a TGC command signal to the internal scan 
converter and the external video processor unit which alters the 
TGC control signals at that depth in the return sonic wave, i.e., 
the sonic echo. If the user moves from position X2 to position Y1, band 
Y activates and the system activates the TGC control associated with the 
Y band. Finger movement from position Y1 to Y2 changes the TGC 
control commands to the scan board and video processor unit as well 
as the displayed position of the slide bar in band Y. The slide bar moves 
from position dY0 to dYm.

As evidenced from the above passage, not only does Vara’s system accommodate adjusting gain compensation via the slide bars to the left of the image area, as cited by applicant on p. 7 of the remarks, but equally accommodates adjusting gain compensation by sliding touch inputs at any points overlaying the image area 12, with at least exemplary points X1, X2, Y1, Y2, and Z1 shown and elaborated in the cited passage and in the Touch Control Table at the top of col. 9.  This functionality was identified by the examiner in the interview held 09 December 2021 and documented in the corresponding summary dated 14 December 2021 on p. 2 of 2.  The rejection is reformulated to incorporate these teachings as applicable to the claims as amended.  The claims do not patentably distinguish from Vara for the reasons noted herein.
Applicant further alleges that the configuration of Vara “may at most correspond to the conventional configuration [of] Fig. 1 of this application, but differs from the claimed combination embodied in claim 14.”  This is simply false, as Vara’s Fig. 3B is software-executed time gain compensation performed by touch inputs overlaying an image presentation area 12, whereas applicant’s Fig. 1 shows a conventional hardware time gain compensation control configuration comprised of physical switches.  This allegation is not supported by any evidence and is a mischaracterization of Vara’s Fig. 3B, neglecting the associated description from col. 8 excerpted above.
Applicant’s remarks on p. 9 with respect to the outstanding double patenting rejections have been considered.  Applicant is reminded that double patenting rejections are not to be held in abeyance.  From MPEP § 804, “Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”  Since a nonstatutory double patenting rejection is not merely a matter of form, nor is it merely an objection, the authority makes clear that it is not to be held in abeyance.  The rejections are maintained as appropriate.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA , the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of independent claims 14 and 22 set forth a “time reference line.”  While there is support for reference lines in the original disclosure at [0022]-[0025] and [0027] (paragraphs as numbered in applicant’s pre-grant publication, US 2018/0228472), there is no suggestion of anything which would clearly represent a “time reference line,” nor is there any metric associated with time presented in conjunction with the disclosed “reference lines.”  Therefore this concept introduces new matter.  It is additionally noted that MPEP § 2163 requires detailed description of any concept which is not conventional in order to comply with the written description requirement.
Each of independent claims 14 and 22 set forth “different time positions of the ultrasound image.”  The concept of “time positions” is unconventional and it is not introduced or otherwise elaborated in applicant’s specification.  Therefore this concept introduces new matter.  It is additionally noted that MPEP § 2163 requires detailed description of any concept which is not conventional in order to comply with the written description requirement.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.
Each of independent claims 14 and 22 set forth a “time reference line” which is not art-accepted phrasing, nor is the phrase elaborated or otherwise used in applicant’s original disclosure.  It is unclear what applicant intends by a “time reference line” in the context of reference lines which are overlaid on an image, as discussed in the disclosure in [0022]-[0025] and [0027].  The reference lines are interpreted to be any reference line that is usable for performing time gain compensation, but clarification is required.
Each of independent claims 14 and 22 set forth “different time positions of the ultrasound image.”  The concept of “time positions” is unconventional in that it is not art-accepted phrasing, nor is the phrase used or otherwise elaborated in applicant’s original disclosure.  It is unclear what applicant intends by the concept of “time positions” or the concept of different times associated with the singular ultrasound image.  As best understood, the singular image is displayed concurrently and therefore all positions on the singular image are associated with the same time.  For these reasons, the concept of “different time positions” of an ultrasound image is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 
Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vara et al. (US 6,063,030) in view of Ng et al. (US 2003/0187353).
Regrading claims 14 and 22, Vara discloses an ultrasound system and corresponding method of controlling it including a probe (transducer head) configured to transmit and receive reflected echo signals and generate an associated image by a processor, as in col. 1, lines 8-23 and shown in image area 12 of Fig. 3B.  Vara further discloses that the display configuration of Figs. 3A-B is a touch panel (virtual control user interface) which is configured to receive a user’s touch input, as in col. 2, lines 12-25.  
Further regarding claims 14 and 22, while Vara is not specific to the beam former associated with the probe, those skilled understand that the probe would necessarily include transmit and/or receive beamforming module(s).  See, for example, “variable delay circuit [...] which directs the sonic pulses and echo[e]s to and from the transducer” in the discussion of the background of the invention in lines 64+ of col. 1 and which, to those skilled, confers conventional delay-and-sum beamforming.  See also “dynamic focusing” of the transducer in the same passage, which also impliedly indicates beamforming to those skilled.  However, in the interest of expeditious prosecution, Ng’s device is cited for direct disclosure of a comparable echo tomography ultrasound system with gain compensation functionality.  Ng’s disclosure expressly identifies beamformer 40 and TGC amplifiers 36, as in [0019] and schematically shown in Fig. 3.  Assuming, arguendo, that the beamformer and amplifier hardware is absent from Vara’s system, it would have been obvious to supplement the probe with the conventional hardware of Ng’s system in order to effectively achieve the gain compensation and focused beam delivery which is characteristic to the functionality of both Vara and Ng.  This merely represents use of known hardware to improve the functionality of similar devices in the same way.  One having ordinary skill would have been apprised of applying the standard delay-and-sum beamforming hardware in the same way to Vara and the results would have been predictable with respect to at least controlled beam focusing and the gain/amplification ends achieved by both Vara and Ng.
Further regarding claims 14 and 22, Vara’s cited processor is configured to generate an ultrasound image and cause the touch panel (virtual control user interface/main menu display screen 10) to display the image over image area 12.  Refer to the paragraph bridging cols. 7 and 8.  The cited processor is further configured to receive, via the touch panel, a user’s single touch input generating a curve overlapping image area 12, which crosses virtual bands, for example, when exemplary touch input movement occurs between position X2 to position Y1, as in the final paragraph of col. 8 describing the functionality of Fig. 3B.  Moving from exemplary position X2 to exemplary position Y1 results in crossing a horizontal reference line differentiating the “bands” as in that passage.  This line is interpreted as a “time reference line” as best understood in view of its indefiniteness.  Crossing this line is relevant to time gain compensation, as in the functionality of the cited passage of col. 8.  Each of X2 and Y1 are also construed to “correspond to different time positions of the ultrasound image,” as best understood in view of the indefiniteness.  In response to movement among the exemplary positions noted on image area 12 and identified in the cited passage of col. 8, a plurality of TGC values are adjusted to result in a time gain correction of the image.  See, for example, “the touch screen software generates a series of values which collectively represent the differential between [exemplary] positions and generates a corresponding movement on the TGC control” which, in turn, compensates for time gain in the displayed image (i.e., “alters the TGC control signals,” as from the cited final paragraph of col. 8).
Vara’s bands differentiated by the lines shown over image area 12 in Fig. 3B are not in fact displayed (as from cited col. 8: “[...] bands are not displayed to the user, they are invisible”); ergo, the claimed “time reference lines” are not displayed.  However, one skilled reviewing Vara’s Fig. 3B would glean that there are a finite number of identifiable, predictable solutions in terms of whether the bands are differentiated or are not differentiated.  Put another way, one skilled would recognize that the bands can either not be displayed, as Vara intends for the interface of Fig. 3B, or they can be displayed.  Vara has other display arrangements which do display reference lines, as in at least the top portion of Fig. 2.  Given that the level of ordinary skill in this art is high as it requires extensive electro-mechanical and computer engineering design considerations, as well as human factors engineering considerations, display of lines on the user interface would be within the purview of user interface arrangements among those ordinarily skilled.  Display of the identified bands (or the lines differentiating them) or not displaying the bands represents a choice from a set of finite and predictable solutions for the virtual control user interface design, and each confers a reasonable expectation of success.  See MPEP § 2143(I)(E).  Those skilled generally understand that display of overlaying lines will have the effect of minimal obstruction of the diagnostic image but also provides the benefit of directly differentiating the bands identified in Vara which would allow for increased precision in achieving the desired gain compensation effects.  One having ordinary skill could therefore have pursued the known potential solution of displaying the lines differentiating the bands in order to increase gain compensation precision or otherwise enhance user experience, as noted.  It therefore would have been obvious to those skilled to try an interface design with the bands differentiated by the lines shown in the presentation of Fig. 3B for these reasons.
Regarding claims 16 and 24, in alternate embodiments of the invention, Vara teaches display of time gain curve 67 resulting from the touch input, as shown in Figs. 4A-C.  It would have been obvious to include display of the gain curve in order to indicate how the touch input has adjusted gain, with the example represented by the figures indicating a change in height of the curve with each update, as in the first full paragraph of col. 9.
Regarding claims 19 and 27, the processor of Vara is configured to update the image signals simultaneously with the gain adjustments, as from the cited paragraph of col. 8.
The reference lines in the interface shown in Fig. 2 as cited are shown as solid lines, as relevant to claims 21 and 29.  With respect to claims 20 and 28, it is within the purview of those skilled in the art of user interface design to incorporate a variety of indicator lines, inclusive of both dotted and solid lines.  It would have been obvious to those skilled to render the lines of Figs. 3A-B which differentiate the bands and which have been modified to be displayed, as presented with respect to independent claims 14 and 22, as dotted lines as a simple aesthetic design choice which would not otherwise alter the functionality of the system.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,016,759.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  The instant claims are broader and therefore anticipated by the conflicting claims.  The instant claims are broader in that only time gain compensation is required and only a single reference line is required and coarse and fine adjustments are not required.  While certain terminology differs resulting in different interpretation (e.g., the conflicting claims recite a signal acquiring unit and the instant claims recite a probe), the limitations encompass the same structure.

Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 8,403,855.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  Each involves time gain compensation performed by a touch input and exploits at least one reference line.  While certain terminology differs resulting in different interpretation (e.g., the conflicting claims recite a signal acquiring unit and the instant claims recite a probe), the limitations encompass the same structure.

Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,055,920.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  While the instant independent claim is limited to time gain compensation and the conflicting independent claim is a compensation which is not otherwise specified, those skilled understand that gain compensation generally accounts for both depth and lateral adjustments.  

Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of U.S. Patent No. 9,259,209.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  Each of the gain compensations is performed by a touch input and exploits at least one reference line.  Those skilled understand that gain compensation generally accounts for both depth and lateral adjustments and the difference is therefore obvious within the skill level of the art.  

Claims 14, 16, 19, 20, 21, 22, 24, 27, 28, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,321,891.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  Each gain compensation is performed by a touch input and exploits at least one reference line.  Those skilled understand that gain compensation generally accounts for both depth and lateral adjustments and the difference is therefore obvious within the skill level of the art.  

Claims 114, 16, 19, 20, 21, 22, 24, 27, 28, 29  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 10,456,111.  Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to an ultrasound system or associated method for gain control compensation.  The instant claims are broader and therefore anticipated by the conflicting claims.  The instant claims are broader in that only time gain compensation is required and only a single reference line is required.

Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to form PTOL-892.
	Pelissier et al. ‘050 briefly discusses a TGC touch panel which “permits a user to define a new TGC curve by tracing a finger across touch screen 32 at the location of the control” in [0122].  This is not elaborated or actually depicted.
	Varna ‘842 does not antedate the earliest priority date but shows touchscreen display configurations incorporating reference lines (e.g., Fig. 1D) which are used to adjust TGC by a touch input on a touchpad, with a corresponding representation shown on the screen, as in the abstract and the corresponding details in at least [0015]-[0017] and [0022]-[0023].
Jin et al. ‘091 is both commonly owned and shares an inventor with the instant application but does not present a double patenting issue, nor is it prior art to the claimed invention.  It relates to processing of ultrasound image gain signals, specifically based on a detected pressure differential on a touchscreen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran, can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793